

116 HR 5678 IH: Privacy Office Enhancement Act
U.S. House of Representatives
2020-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5678IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2020Mr. Van Drew (for himself and Mr. Rogers of Alabama) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 relating to the responsibilities and functions of Chief
			 Privacy Officer of the Department of Homeland Security, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Privacy Office Enhancement Act. 2.Responsibilities and functions of Chief Privacy Officer (a)In generalSection 222 of the Homeland Security Act of 2002 (6 U.S.C. 142) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting to be the Chief Privacy Officer of the Department, after in the Department,; and (ii)by striking to the Secretary, to assume and inserting to the Secretary. Such official shall have;
 (B)in paragraph (5)(B), by striking and at the end; and (C)by striking paragraph (6) and inserting the following new paragraphs:
						
 (6)developing guidance to assist components of the Department in developing privacy policies and practices;
 (7)establishing a mechanism to ensure such components are in compliance with Federal, regulatory, statutory, and Department privacy requirements, mandates, directives, and policies;
 (8)working with the Chief Information Officer of the Department to identify methods for managing and overseeing the records, management policies, and procedures of the Department;
 (9)working with components and offices of the Department to ensure that information sharing activities incorporate privacy protections;
 (10)serving as the Chief FOIA Officer of the Department for purposes of subsection (j) of section 552 of title 5, United States Code (popularly known as the Freedom of Information Act), to manage and process requests related to such section;
 (11)developing guidance on procedures to be followed by individuals making requests for information under such section 552;
 (12)overseeing the management and processing of requests for information under such section 552 within Department Headquarters and relevant Department component offices;
 (13)providing component heads with input on the management of their respective FOIA offices, including recruiting and hiring component FOIA officers, budget formulation, and organizational placement within each such component;
 (14)identifying and eliminating unnecessary and duplicative actions taken by the Department in the course of processing requests for information under such section 552;
 (15)preparing an annual report to Congress that includes— (A)a description of the activities of the Department that affect privacy during the fiscal year covered by the report, including complaints of privacy violations, implementation of section 552a of title 5, United States Code (popularly known as the Privacy Act of 1974), internal controls, and other matters; and
 (B)the number of new technology programs implemented in the Department during the fiscal year covered by the report, the number of such programs that the Chief Privacy Officer has evaluated to ensure that privacy protections are considered and implemented, the number of such programs that effectively implemented privacy protections into new technology programs, and an explanation of why any new programs did not effectively implement privacy protections; and
 (16)carrying out such other responsibilities as the Secretary determines are appropriate, consistent with this section.; and
 (2)by adding at the end the following new subsection:  (f)Reassignment of functionsNotwithstanding subsection (a)(10), the Secretary may reassign the functions related to managing and processing requests for information under section 552 of title 5, United States Code, to another officer within the Department, consistent with requirements of such section..
				